[MOTION FOR REHEARING OVERRULED, CERTIFIED TO SUPREME COURT.]
PER CURIAM.
Respondents’ motion for a rehearing is overruled. However, upon the request of Robertson, P. J., contained in a dissenting opinion this day filed, that this cause be certified to the Supreme Court because the majority opinion is by him deemed in conflict with decisions, of the Supreme Court, the St. Louis and Kansas City Courts of Appeal referred to in his dissenting opinion, it is accordingly so ordered, pursuant to sec. 6 of the Amendment of 1884 to article VI of the Constitution.